Citation Nr: 0016848	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-01 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an additional extension of the period of 
eligibility in which to receive educational benefits pursuant 
to Chapter 32, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:  Wisconsin Department of Veterans 
Affairs 

ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to 
January 1987.

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  A notice of disagreement was received in May 1998.  A 
statement of the case was issued in December 1998.  A 
substantive appeal was received from the veteran in February 
1999. 


FINDINGS OF FACT

1.  The veteran served on active duty from January 19, 1983, 
to January 16, 1987.  

2.  The veteran's delimiting date for use of Chapter 32 
educational assistance benefits was January 17, 1997.  

3.  The veteran's period of eligibility was extended for a 
period of time equal to August 29, 1987, to January 15, 1988.  

4.  The veteran is not shown to have suffered from a physical 
and/or mental disability, other than that for the August 1987 
to January 1988 period, that prevented her from completing a 
program of education prior to her delimiting date.


CONCLUSION OF LAW

The veteran is not entitled to an extension of her delimiting 
date for Chapter 32 educational assistance. 38 U.S.C.A. 
§ 3232 (West 1991 & Supp. 1999); 38 C.F.R. §§ 21.5041, 
21.5042 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The general rule with regard to educational assistance 
benefits under Chapter 32, Title 38, United States Code, is 
that such benefits "shall not be afforded an eligible 
veteran . . . more than 10 years after the date of such 
veteran's last discharge or release from active duty."  
38 U.S.C.A. § 3232(a)(1) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 21.5041 (1999).  An exception to that rule provides that 
the 10-year delimiting period can be extended if (1) the 
veteran "was prevented from initiating or completing [her] 
chosen program of education during the delimiting period . . 
. because of a physical or mental disability which was not 
the result of [her] own willful misconduct, . . ." and (2) 
the veteran submits an application for extension within one 
year after the last date of the delimiting period otherwise 
applicable, or within one year after the termination date of 
her mental or physical disability, whichever is later.  38 
U.S.C.A. § 3232(a)(2) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 21.5042 (1999).

Evidence must be presented which clearly establishes that the 
veteran's disability made pursuit of her program medically 
infeasible during the veteran's original period of 
eligibility.  38 C.F.R. § 21.5042(c)(3) (1999).  

In the present case, the record shows that the veteran had 
active military service from January 19, 1983, to January 16, 
1987.  She was awarded Chapter 32 educational assistance 
benefits in January 1988, and discontinued the program in 
late 1988 or early 1989.  The veteran re-enrolled in the 
program in May 1996, and in a letter dated in July 1996, was 
informed by VA that her remaining entitlement for Chapter 32 
benefits was 21 months and 25 days, but that her delimiting 
date for use of those benefits was January 17, 1997.  

In January 1997, the veteran applied for an extension of the 
delimiting date, noting that the debilitating symptoms 
resulting from two 1986 automobile accidents - headaches, 
muscle spasm, an inability to think clearly or logically - 
prevented her from attending school; she noted that she had 
received treatment from a Dr. Klemis from 1987 to 1992.  In a 
separate letter received in November 1996, the veteran also 
indicated that she was referred to a psychotherapist at some 
point subsequent to service after her fiancé left her because 
he could not cope with the responsibility of her being 
pregnant. 

Evidence associated with the claims folder includes records 
from Daniel E. Klemis, D. C., which reflect that the veteran 
received treatment from him beginning August 29, 1987.  Of 
record is a report documenting the initial examination 
findings, along with reports of outpatient treatment.  In a 
January 1997 letter, Dr. Klemis stated that the veteran was 
partially disabled from August 29, 1987 to January 15, 1988, 
during which time she was unable to attend college because 
she could not sustain a long postural strain while sitting or 
carrying books due to her cervical spine injury.  

Upon reviewing these medical records, the RO, in the 
currently appealed May 1997 decision, extended the delimiting 
date for the use of Chapter 32 educational assistance for a 
period of time equal to the period from August 29, 1987 to 
January 15, 1988.  The Board finds that the delimiting date 
should not be extended beyond this period of time.  
Specifically, the Board finds that there is no additional 
medical evidence of record that clearly establishes that the 
veteran had additional periods of disability that made 
pursuit of her program medically infeasible during the 
relevant time period.  38 C.F.R. § 21.5042(c)(3) (1999). 

In this regard, the Board notes that medical evidence dated 
prior to August 1987 consists of the report of a March 1987 
VA examination, in which diagnoses of the residuals of right 
knee, cervical spine, and right shoulder injuries are noted, 
as well as a fracture of the left little finger and the 
residuals of a ganglion about the left wrist.  However, the 
report notes that at the time, the veteran's right knee, 
cervical spine, and right shoulder were essentially within 
normal limits, but that there was moderate swelling of the 
left little finger and a ganglion about the left wrist (the 
Board notes that in June 1987, service connection was 
established for these latter two disabilities, evaluated as 
10 percent disabling and noncompensable, respectively).  The 
examination report in no way indicates that the veteran was 
disabled to the point where pursuit of her program was 
medically infeasible at that time.  38 C.F.R. § 21.5042 
(1999). 

A ganglion about the left wrist was diagnosed on VA 
examination conducted in October 1990; this report also in no 
way indicates that the veteran was disabled to the point 
where pursuit of her program was medically infeasible at that 
time.  38 C.F.R. § 21.5042 (1999).

The Board notes that additional evidence of record consists 
of a September 1997 letter from Dale K. DeFort, RN, wherein 
this nurse indicates that he or she worked with the veteran 
in individual therapy from September 9, 1992, until February 
5, 1993, while the veteran was pregnant and suffering from 
depression (secondary to the break-up with her fiancé, the 
child's father).  The nurse opined that the veteran would 
have been incapable of utilizing her education benefits 
during that period of time, noting that she was barely able 
to cope with adjusting to the responsibilities of being a 
single parent with no emotional or financial support.  This 
letter was not accompanied with medical records containing 
any diagnoses of psychiatric disorders or the like.  

In May 1998, the RO sent the veteran a letter requesting that 
she submit any medical statements regarding this alleged 
disability (the Board assumes reference was being made to 
alleged psychiatric difficulty).  To date, the veteran has 
not responded.  The Board points out that the duty to assist 
is not "a one-way street."  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

In any event, the Board finds that this September 1997 letter 
does not, without any contemporaneous medical records or 
statements from a medical doctor, provide the clear evidence 
necessary to show that the veteran's alleged disability made 
pursuit of her program medically infeasible from September 
1992 to February 1993.  38 C.F.R. § 21.5042(c)(3) (1999).

In sum, the Board finds that further extension of the 
delimiting period is not warranted, and accordingly, the 
veteran's claim is denied. 38 U.S.C.A. § 3232 (West 1991 & 
Supp. 1998).


ORDER


The appeal is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

